Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 1 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 2 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 3 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 4 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 5 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 6 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 7 of 8
Case 18-17044-pmm   Doc 64    Filed 08/05/21 Entered 08/05/21 14:29:33   Desc Main
                             Document      Page 8 of 8
